DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-- Claims 1-22, 24-25 and 27-28 and 29-35 are pending in the present application. Claims 23 and 26 were canceled. Claims 29-35 have been added.

-- This communication is the four office action on the merits.

-- Claims 1-22, 24-25 and 27-28 and 29-35 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC §112

Claims 1-22, 24-25, and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “permanent” as “permently embedding” in claims 1, 7 and 15, and the term "solid " in claims 32-33, are a relative term which render the claims indefinite. The term “permanent” and "solid" are  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. And the Examiner finds no standard or guidelines in Applicant's specification to determine to what extent the “embedding” being regarded as “permanent embedding a portion of a lower portion”;
and  the “construct” being regarded as “solid construct located on or adjacent to the layer of material”.  Further there is no evidence here that one of ordinary skill in the art would understand the meets and the bounds or boundaries of protection when the claim is read in light of the specification. 
Claims 2-22, 27-31, 33-35 are rejected based on their respective dependencies.


Claim Rejections - 35 USC §103

Claims 1-22, 24-25, 27-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,940 to Vargas in view of US 10,415,199 to Smother et al.

Regarding claim 15, discloses a survey tripod device which includes a center telescopic pole/post comprising

a post portion (10) including a first shaft portion (10), a first end portion and a second end portion of the first shaft portion, a second shaft portion (36) (fig. 6), an end portion of the second shaft portion, a flange portion (38, 28) formed on the second shaft portion, the second end portion of the first shaft portion including an opening (not shown) and an interior cavity (not shown) extending from the opening at least partially through the second end portion, the end portion of the second shaft portion being sized to fit in the opening and the interior cavity of the second end portion of the first shaft portion and the flange including the level attachment surface; and wherein a position of the second_shaft can be adjusted relative to the first shaft portion (see clamping units 30, 40) (fig. 6, for example),

Vargas discloses substantially as claimed but lacks a receiver portion to receive the shaft portion including a first end, an opposite second end, a lower portion, and an upper portion, the lower portion extending from the first end of the receiver portion to the upper portion, the lower portion including an exterior surface and at least one ear extending outwardly from the exterior surface, the upper portion extending from the lower portion to the second end of the receiver portion, at least a portion of the lower
portion being embeddable in a layer of material at the jobsite, the upper portion including an opening at the second end of the receiver portion, and an interior cavity extending from the opening in the upper portion at least partially through the upper portion.



It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a receiver portion (stake portion) of Smothers et al. into the pole of Vargas so that when a portion of the lower portion of the receiver portion including at least one ear is permanently or temporarily within a layer of material underneath an upper surface thereof, the first end portion of the first shaft portion can be inserted through the opening and into the interior cavity of the receiver portion, and the end portion of the second shaft portion can be inserted through the opening and into the interior cavity of the first shaft potion wherein a position of the second shaft can be adjusted relative to the first shaft portion, and when the first end portion of the first shaft portion is received through the opening and into the interior 

Regarding claim 16, the survey device of Vargas as modified further comprising the construction tool (surveying instrument 40) attached to the levelable attachment surface, wherein the construction tool can be one of a total station, a theodolite, a transit, and an auto level.

Regarding claim 17, wherein the receiver portion further comprises at least one ear (26, 20, 24, for example) positioned at or adjacent the junction of the lower portion and the upper portion, the at least one ear extending outwardly from the receiver portion, and the at least one ear being configured to contact and/or be embedded in the layer of material.


Regarding claim 18, the surveying device of claim 15, further comprising apertures (at 18, 18’) provided in the -first-flange, and at least two tie-downs (16,


Regarding claim 19, wherein the at least two tie-downs each have a tether portion (17, 17’ for example) incorporating a come along and having a shortenable length, and wherein the come along can be actuated to shorten the shortenable lengths of the tether portions and secure the device relative to the layer of material.

Regarding claim 20, the surveying device of claim 18, further comprising attachment brackets (22, 22’) used to attach the second end portions of the at least two tie-downs to one of the layer of material and a solid construct located on or adjacent to the layer of material.

Regarding claim 21, wherein the at least one ear includes a first ear portion and a second ear portion (130, 130) embedded within the layer of material to facilitate permanent or temporary embedment of the receiver, at least a portion of ear portion extending outwardly from the receiver portion in a first direction and at least a portion of the second ear portion extending outwardly from the receiver portion in a second direction, the first and second directions being opposite from one another.

Regarding claim 22 wherein the post portion can be reusable at another jobsite.

Regarding the method claims 1-14 and 24-25, 27-28, 32-34, the methods steps as claimed as in claims 1-14 and 24-25 , 27-28 and 32-34 of the current application include all structural elements disclosed in Vargas’930 as modified as shown in claims 15-22 therefor also inherently carry out similar method steps. Note that the examiner equates the brackets (20, 22) as shown above in claim 22 as a solid construct located on or adjacent to the layer of material.

Allowable Subject Matter
Claims 29-31 and 35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 12(b) or 25 U.S.C 112(pre-AIA , 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/23/21 with respect to independent claims 1, 7 and 15 in connection with the 103 rejection under Vargas in view with Smoothers et al. have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to independent claims 1, 7 and 15 appear to rely on the term “concrete” to lending support for the term “permanently”, for example “”embedding the ears/stud 30 underneath the surface of the concrete permanently affixes the receiver 14 to the concrete because the removal of the receiver 14 from the 
In view of the above forgoing reason, the rejection of independent claims 1, 7 and 15 still stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632